Citation Nr: 1014909	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for arthritis of 
multiple joints.  

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for cold weather injury 
to the hands, fingers, legs, toes, and feet.

6.  Entitlement to an initial compensable evaluation for 
service-connected bilateral pes planus.

7.  Entitlement to an initial compensable evaluation for 
service-connected hammer toe disability, to include the 
second and third toes of the right foot.


8.  Entitlement to an initial compensable evaluation for 
service-connected umbilical hernia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 
1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2005 (PTSD) and April 2008 (all other issues) issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes in the December 2005 decision the RO found 
that a previous denial of service connection for post 
traumatic stress disorder (PTSD) was confirmed and continued, 
and also determined that service connection for PTSD due to 
personal assault was not warranted.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), the United States Court of Appeals 
for Veterans Claims (Court) noted that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  Id. at 313.  Therefore, the Board finds that the 
issue concerning entitlement to service connection for PTSD 
is properly characterized as shown on the title page of this 
decision.  

The Board also observes that, in an April 2008 rating 
decision, the RO granted service connection for bilateral pes 
planus, hammer toe of the third toe of the right foot, and 
for umbilical hernia.  The RO assigned a noncompensable 
evaluation for all three, effective from March 30, 2007.  The 
Veteran thereafter disagreed with the evaluations assigned.  
The Board also notes that, during a January 2008 VA 
examination, the examiner determined that the veteran in fact 
had two hammer toes, his second and third toes of his right 
foot.  The Board has thus characterized the Veteran's claim 
to reflect that both affected toes will be addressed in this 
decision.  

In September 2009, the Veteran was afforded a travel board 
hearing conducted by the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  

During his September 2009 hearing, the Veteran seemed to 
raise the issue of entitlement to service connection for a 
hammer toe disorder, concerning his left foot.  See page 25 
of hearing transcript (transcript).  The Board observes that 
during a VA foot examination conducted in September 2008 
hammer toe of the Veteran's left third toe was noted by the 
examiner.  Therefore, this issue has been raised by the 
record but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Accordingly, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PTSD; and of entitlement to service connection 
for tinnitus, arthritis of multiple joints, an eye disorder, 
and for cold weather injury to the hands, fingers, legs, 
toes, and feet being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 30, 2007, the Veteran's bilateral pes planus 
disability has not been manifested by moderate 
symptomatology, to include a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.

2.  From March 30, 2007, the Veteran's hammer toe disorders 
of the right foot (affecting his second and third toes) are 
not shown to include all the toes of his right foot.  

3.  From March 30, 2007, the Veteran's umbilical hernia is 
not shown to have been productive of such symptoms as small 
postoperative ventral hernia, not well supported by belt 
under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.


CONCLUSIONS OF LAW

1.  From March 30, 2007, the criteria for an initial 
compensable evaluation for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2009).

2.  From March 30, 2007, the criteria for an initial 
compensable evaluation for hammer toes of the second and 
third toes of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5282 
(2009).

3.  From March 30, 2007, the criteria for an initial 
compensable evaluation for umbilical hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Code 
7339 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, because service connection, an initial rating, and 
an effective date have been assigned for the service-
connected disabilities now addressed on appeal, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In cases where 
the Veteran then files a notice of disagreement (NOD) with 
the initial rating and/or the effective date assigned, he/she 
has initiated the appellate process and different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).  

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued 
a (SOC) in response to the Veteran's notice of disagreement 
with the initial ratings assigned.  The SOC provided 
citations to the pertinent regulations involved, a summary of 
the evidence considered, and notice of the decision and the 
reasons for the decision.  38 U.S.C.A. § 7105(d).  Therefore, 
all notice requirements with regard to the appeal of the 
denial of this benefit have been met.

VA also has a duty to assist the veteran in the development 
of a claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Indeed, the Veteran has 
not suggested that such an error, prejudicial or otherwise, 
exists.

Factual Background/Law and Analysis

In a claim received on March 30, 2007, the Veteran sought 
service connection for bilateral pes planus, for a right foot 
disorder including "hammertoe," and for a stomach disorder 
described as "hernia."  Later, in an April 2008 rating 
decision, the RO granted service connection for bilateral pes 
planus, hammer toe of the third toe on the right foot, and 
umbilical hernia.  For each disability, the RO assigned a 
zero percent (noncompensable) evaluation effective March 30, 
2007.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran's service-connected bilateral pes planus, right 
foot third toe hammer toe, and umbilical hernia have each 
been rated as noncompensably disabling since March 30, 2007.

Bilateral Pes Planus and Hammer Toe of the Third Toe of the 
Right Foot

The report of a January 2008 VA feet examination shows that 
the Veteran was examined for pes planus and for a hammer toe 
disorder.  He complained of foot pain lasting the entire day, 
with either rest or activity.  He denied swelling and 
weakness.  He complained of flare-ups with cold weather.  The 
Veteran denied wearing special shoes but did inform the 
examiner he used VA-provided inserts.  The Veteran also 
reported using a walker to help with ambulation.  

Examination revealed bilateral pes planus and a hammer toe of 
the second and third right toes.  The distal phalanx of the 
right third toe was flexed 90 degrees and was fixed.  The 
examiner could passively extend the distal phalanx an 
additional 45 degrees.  The Veteran had no calluses.  No 
evidence of abnormal weight bearing regarding either foot was 
reported.  Left foot examination also showed the presence of 
a hammer toe of the third toe.  The bilateral Achilles 
tendons were aligned and not painful with manipulation.  
Also, the Veteran's gait was normal, and neither foot 
exhibited edema.  The examiner also noted that with 
repetitive motion, there was no change in range of motion, 
weakness, coordination, fatigue, endurance, or increased pain 
of either foot.  The supplied diagnoses were pes planus of 
the right and left feet, and hammer toe of the third toe of 
both feet.  

During his September 2009 hearing before the undersigned, the 
Veteran testified that his bilateral pes planus disorder was 
worsening.  He added that he was last treated for the 
disorder at the VA medical facility in Dallas six months 
earlier.  See page six of transcript.  (Concerning the 
possibility that pertinent VA treatment records have not been 
obtained, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Here, however, the 
Veteran's claims file includes many treatment records from 
the North Texas Health Care System (HCS).  These records, 
including those dated from January to March 2009, fail to 
include any which show that the Veteran was provided 
treatment for his feet.)  He added that VA provided him shoe 
inserts, in the form of arch supports.  See page seven of 
transcript.  He also mentioned that he had used shoe lifts.  
See page nine of transcript.  The Veteran complained of heel 
pain and blistering.  See pages 11 and 12 of transcript.  
Concerning his hammer toe claim, the Veteran testified that 
the affected toe was "crooked."  See page 18 of transcript.  
His toe he added was essentially bent under all the other 
toes on his right foot.  See page 21 of transcript.  

The service-connected bilateral pes planus is evaluated under 
Diagnostic Code 5276.  See 38 C.F.R. § 4.41a.  Pursuant to 
Diagnostic Code 5276, a non-compensable rating is assigned 
for mild symptoms relieved by built-up shoe or arch support.  
A rating of 10 percent is assigned for moderate unilateral or 
bilateral symptoms to include weight bearing line over or 
medial to the great toe, inward bowing of the Achilles 
tendon, and pain on manipulation and use of the feet.  A 20 
percent rating is assigned for unilateral severe symptoms to 
include objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, or characteristic callosities.  
A 30 percent rating is assigned for unilateral pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, a hammer toe 
of a single toe warrants a noncompensable rating, but when 
involving all toes, unilaterally, without claw foot, a 10 
percent rating is the maximum rating assignable.  In cases, 
such as this, the Board must address, in conjunction with the 
otherwise applicable Code, any additional functional loss the 
veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

Bilateral Pes Planus

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial compensable evaluation 
for his service-connected bilateral pes planus.  In this 
regard, the Veteran underwent a VA feet examination in 
January 2008.  As discussed above, that examination, while 
including a diagnosis of bilateral pes planus, revealed no 
evidence of abnormal weight bearing regarding either foot, 
and also noted that the Veteran's bilateral Achilles tendons 
were aligned and not painful on manipulation.  Further, in 
January 2008 the examiner specifically commented that on 
repetitive motion testing there was neither weakness, 
coordination, fatigue, endurance, or increased pain of either 
foot.  

Thus, the Board finds that the Veteran's service-connected 
disability picture for his bilateral pes planus does not meet 
the criteria for an initial compensable evaluation under 
Diagnostic Code 5276.  In this regard, the clinical evidence 
does not reflect that the Veteran has moderate pes planus 
with weight bearing line over or medial to the great toe, 
inward bowing of the Achilles tendon and pain on manipulation 
and use of the feet.

Hammer Toe Disability of the Second and Third Toe of the 
Right Foot

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial compensable evaluation 
for his service-connected hammer toe of the second and third 
toe of the right foot.  While the RO has not specifically 
found that service connection is warranted for the Veteran's 
right second toe in rating the disability, based upon the 
provisions of the applicable rating criteria, this additional 
hammer toe does not constitute a medical finding sufficient 
to award the Veteran a compensable rating.  

During the Veteran's January 2008 feet examination, the 
examiner noted the presence of two hammer toes, the Veteran's 
second and third toes of his right foot.  According to 
Diagnostic Code 5282, in order for the Veteran to be awarded 
an initial 10 percent compensable rating, all toes must be 
hammered.  Clearly, this is not here the case.  

The Board has also considered whether a higher rating is 
available under alternate Diagnostic Codes that are relevant 
to the Veteran's service-connected disabilities of the feet.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Concerning the 
Veteran's two service-connected disabilities of the feet now 
on appeal-bilateral pes planus and hammer toes--other 
diagnostic codes pertaining to the foot have been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, as there is no evidence of weak foot, claw foot, 
anterior metatarsalgia, hallux valgus, hallux rigidus, 
malunion of the tarsal or metatarsal bones, Diagnostic Codes 
5277, 5278, 5279, 5280, 5281, and 5283 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 
5279, 5280, 5281, and 5283 (2009).

Also, neither the Veteran's service-connected bilateral pes 
planus nor hammer toe disorders are shown by the medical 
evidence to be productive of a moderate foot injury under 
Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  As such, there 
is no basis for the assignment, for either disability, of the 
minimum 10 percent rating thereunder.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, as 
the report of the January 2008 VA examination explicitly 
showed that with repetitive motion, there was no change in 
range of motion, weakness, coordination, fatigue, endurance, 
or increased pain of either foot an increased rating is not 
here warranted.  Further, the Board is of the opinion that 
the Veteran's symptoms are supported by pathology consistent 
with the assigned noncompensable evaluations, and no higher.  
In this regard, the Board observes that the Veteran has 
complained of foot pain on numerous occasions.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.

Additionally, while adjudication of musculoskeletal disorders 
ordinarily requires consideration of the impact of functional 
loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic 
Code 5284 is not predicated on loss of range of motion.  
Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 8 
Vet. App. at 204-206, do not apply.  See also Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Additionally, the record contains no evidence showing the 
Veteran was entitled to a compensable rating for either of 
his service-connected disabilities of the feet at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
See also Fenderson.  

Umbilical Hernia

A May 2007 history and physical outpatient report shows that 
the Veteran gave a history of umbilical hernia for 15 years.  
He reported worsening pain after eating and/or drinking, on 
changing positions, and when participating in activities 
which strain his abdomen.  Examination of the abdomen showed 
a four centimeter (cm.) palpable umbilical hernia with 
umbilical and periumbilical pain upon palpitation.  A 
procedure was noted to be scheduled to take place on May 21, 
2007.  An addendum, also dated in May 2007, notes that the 
Veteran had a symptomatic four cm. umbilical hernia.  

A June 2007 VA prime pre-op note shows that the Veteran was 
assessed prior to hernia repair.  The main reason for the 
consult was noted to be chest pain.  

The report of a January 2008 VA digestive conditions 
examination shows that the Veteran was seen to evaluate 
complaints concerning an abdominal wall hernia.  The Veteran 
reported in 1991 having the onset of upper abdominal pain in 
the area of his navel together with slight bulging at times.  
He presently complained of bulging above the navel to the 
upper abdomen when he did sit-ups.  He denied radiating pain.  
He did note local tenderness.  He also complained of post-
meal distension and bloating.  The Veteran denied seeking VA 
treatment for the disorder for the last three years.  The 
report included no mention of the Veteran having undergone a 
surgical umbilical hernia repair.  

Examination showed the Veteran's abdomen to be generally 
tender to pressure.  There was slight increased tenderness 
over the umbilicus and the epigastric area above for several 
centimeters, but no hernia were appreciated.  There was a 
diastasis of the rectus muscle.  The report also noted that a 
CT (computed tomography) of the abdomen performed in January 
2007 showed a fatty umbilical hernia and slight fatty liver.  
The supplied diagnosis was small fatty umbilical hernia.  The 
examiner opined that it was unlikely that the hernia caused 
the Veteran any generalized abdominal pain or distention, 
although it may be sore to the touch.  

A November 2008 VA surgical outpatient interim note shows 
that the Veteran presented with a history of symptomatic 
umbilical hernia for 20 years.  He reported diffuse 
periumbilical pain, nausea and vomiting for several days, and 
fever.  The Veteran denied diarrhea or constipation.  The 
Veteran indicated his desire to undergo hernia repair.  
Examination showed the Veteran's abdomen to be soft/non-
distended, with diffuse tenderness to palpitation.  The 
Veteran refused assessment of the reducibility of the hernia.  

During his September 2009 hearing before the undersigned, the 
Veteran testified that, concerning his service-connected 
umbilical hernia, he experienced bulging and swelling.  He 
added that when he lifted something heavy he was required to 
push his bulging hernia back in.  See page 25 of transcript.  
He mentioned that the hernia sticks out in the area around 
his navel.  He also mentioned that he purchased a belt to use 
to support his disorder.  See pages 26 and 27 of transcript.  
He added that the belt helped to support the hernia but did 
not eliminate the pain.  Id.  

As noted, the Veteran's service-connected umbilical hernia is 
currently evaluated as noncompensable under Diagnostic Code 
7339.  See also 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See also 
Butts.

Diagnostic Code 7339 provides ratings for postoperative 
ventral hernia.  Healed postoperative wounds of ventral 
hernia, with no disability, belt not indicated, is rated 
noncompensably (0 percent) disabling.  Small postoperative 
ventral hernia, not well supported by belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds 
with weakening of abdominal wall and indication for a 
supporting belt, is rated 20 percent disabling.  Large 
postoperative ventral hernia, not well supported by belt 
under ordinary conditions, is rated 40 percent disabling.  
Massive persistent postoperative ventral hernia, with severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable, is rated 100 percent disabling.  
38 C.F.R. § 4.114.

The medical evidence in this case consists primarily of a VA 
outpatient medical records and the report of a January 2008 
VA digestive conditions examination.  Here, in May 2007 the 
Veteran reported a 15-year history of problems associated 
with an umbilical hernia, citing symptoms of pain; at that 
time a 4 cm. umbilical hernia was discerned on examination.  
The Veteran is also shown to have, on more than one occasion, 
contemplated the notion of undergoing surgery for his claimed 
umbilical hernia problems.  However, as noted above, and as 
shown by the extensive evidence of record, no such surgery is 
shown to have taken place.  While a diagnosis of small fatty 
umbilical hernia was supplied, the examiner opined that it 
was unlikely that the hernia caused the Veteran any 
generalized abdominal pain or distention, although it may be 
sore to the touch.  

Further, during his January 2008 VA examination, while the 
Veteran complained of pain and bulging, he also denied 
seeking VA treatment for his claimed disorder in the past 
three years.  The report made no mention of findings 
associated with a surgical umbilical hernia repair.  

The Board also again notes that at his September 2009 
hearing, conducted by the undersigned, the Veteran testified 
that he had purchased a belt to use to support his hernia, 
and that the belt helped to support the hernia but did not 
eliminate the pain.  Concerning the claimed use of the belt, 
the medical evidence of record includes no findings 
concerning the use of a belt.  

In November 2008, as shown in the VA surgical outpatient 
interim note, the Veteran again indicated his desire to 
undergo surgery for his hernia.  He also at that time refused 
medical assessment of the reducibility of his hernia.  

Based on the foregoing, and in considering all the evidence 
under the laws and regulations as set forth above, the Board 
finds that the Veteran is not entitled to an initial 
compensable evaluation for his service-connected umbilical 
hernia.  In order to warrant a higher evaluation, the 
Veteran's condition must be productive of small postoperative 
ventral hernia, not well supported by belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds 
with weakening of abdominal wall and indication for a 
supporting belt.  The medical evidence, as documented above, 
simply does not indicate that the Veteran's condition is 
productive of these symptoms.  While the Board is mindful 
that the veteran has claimed to have purchased a belt for his 
hernia, the medical record does not include findings to 
suggest that his hernia is not well supported by a belt under 
ordinary conditions.  In fact, the Veteran testified in 
September 2009 that the belt helped to support his hernia  

Concerning the appeal all three initial ratings, the 
Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  These statements, however, must be viewed 
in conjunction with the objective medical evidence as 
required by the rating criteria.  In this regard, however, 
the competent medical evidence discussed above is of far 
greater probative value.

The findings set out in both VA examination reports of record 
were based on an examination of the Veteran, his medical 
history and complaints, and objective findings.  The examiner 
in each instance provided sufficient detail for the Board to 
make a decision in this case.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim). 

In sum, based on the reasons and bases discussed above, the 
Board finds that the preponderance of the evidence is against 
assigning a compensable evaluation for the Veteran's service-
connected bilateral pes planus, hammer toe disability of the 
second and third toe of the right foot, and umbilical hernia.  
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 USC.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

The Board is mindful that in the REMAND section of this 
decision records from the Social Security Administration 
(SSA) are being sought.  However, as the Veteran, in July 
2002, first informed VA that he had recently been awarded SSA 
disability benefits, and he first submitted a claim for his 
three now service-connected disabilities in March 2007, the 
Board is not here precluded from adjudicating these three 
increased claims.  In this case, any records associated with 
the record obtained from SSA would, based on the timing cited 
above, have no probative value as concerning his increased 
rating claims.  In essence, such adjudication does not amount 
to prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to either the service-connected bilateral pes planus, 
hammer toes, or umbilical hernia, or frequent periods of 
hospitalization.  For these reasons, the Board finds that 
none of the three instant disabilities warrant extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable evaluation for bilateral pes planus, 
from March 30, 2007, is denied.

An initial compensable evaluation for hammer toe disability 
of the second and third toe of the right foot, from March 30, 
2007, is denied.

An initial compensable evaluation for umbilical hernia, from 
March 30, 2007, is denied.




REMAND

Reason for Remand:  To obtain records from the Social 
Security Administration (SSA).  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009). 

A VA mental health attending note, dated July 11, 2002, shows 
that the Veteran informed the examining physician that he 
found out the previous day that he was awarded SSA disability 
benefits.  He did not inform the examiner as to for what 
disability, or disabilities, the SSA benefits were awarded.  
However, SSA's decision to grant benefits and the records 
upon which that decision was based are not associated with 
the claims file.  VA must obtain Social Security 
Administration decisions and records which may have a bearing 
on a Veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board 
notes that, "[i]n the context of the duty to assist in 
obtaining records, the relevance of the documents cannot be 
known with certainty before they are obtained."  Hyatt v. 
Nicholson, 21 Vet. App. 390 (2007).  There is no indication 
that any effort has been made to secure the medical records 
the SSA based its decision on.  If such medical records 
exist, they should be obtained and incorporated into the 
claims file.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and request 
all documents pertaining to any award of 
disability benefits from the SSA, and 
specifically request a copy of the 
decision awarding any benefits and copies 
of the medical records upon which the SSA 
based its decision.

2.  The RO should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action must be 
taken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Following completion of all indicated 
development, and after any other indicated 
development deemed appropriate is 
preformed, the RO should then readjudicate 
the claims of service connection (Issues 1 
through 5 on the title page of this 
decision) in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case, and 
the Veteran and his representative should 
be afforded time in which to respond 
thereto.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


